Citation Nr: 1612155	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-23 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for bipolar disorder in excess of 30 percent prior to October 9, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and B. C.



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  A July 2012 rating decision found clear and unmistakable error (CUE) with a September 1998 RO rating decision, and granted service connection for bipolar disorder effective March 24, 1998, and assigned an initial 30 percent disability rating.  The rating decision also denied entitlement to a TDIU.  A November 2012 RO decision granted an increased disability rating of 50 percent, effective October 9, 2012.  A June 2014 RO decision granted a total (100 percent) disability rating for bipolar disorder, effective October 9, 2012.  The decision also denied a disability evaluation in excess of 30 percent prior to October 9, 2012.  

In May 2015, in support of this claim, the Veteran and his mother testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).


FINDINGS OF FACT

1.  Throughout the duration of the appeal, the probative evidence of record indicates the Veteran's bipolar disorder is productive of occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.

2.  Affording the Veteran the benefit of the doubt, the probative evidence of record indicates that, during the entire appeal period, the Veteran's service-connected bipolar disorder precluded the Veteran from obtaining and maintaining employment.


CONCLUSIONS OF LAW

1.  For the period prior to October 9, 2012, the criteria for a schedular 70 percent rating, but no higher, for bipolar disorder, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9432 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  The Veteran was provided with the relevant notice and information in March 2012 and January 2013 letters.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating, the Veteran is challenging the initial evaluation assigned following the grant of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a 'downstream' issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Here, in the NOD, the Veteran took issue with the initial disability rating assigned and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), post-service VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with multiple VA examinations which are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that 'the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.'); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

II.  Increased Rating Claim

	A.  Rules and Regulations

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as 'staged rating.'  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  A uniform rating is warranted in this case.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9432 for bipolar disorder are rated according to the General Rating Formula for Mental Disorders.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed and avoids friends, neglects family, and is unable to work).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated 'DSM-5.'  As the Veteran's increased rating claim was originally certified to the Board in July 2014 (prior to August 4, 2014), the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

      B.  Factual Background

Service treatment records show the Veteran was diagnosed and treated for bipolar disorder in service.  The Veteran was hospitalized from August to September 1997.  

During an August 1997 evaluation, the Veteran was noted to be in no acute distress with increased psychomotor activity during initial interview (leg shaking, frequent standing getting candy and water, looking through briefcase).  Speech was pressured at times and moderately increased in quantity.  Mood was described as "anxious."  Affect was congruent with stated mood.  Sensorium was clear being alert and oriented in all four spheres.  Thought processes were circumstantial and tangential at times, but able to be refocused.  Thought content was without homicidal or suicidal ideation.  There were no perceptual disturbances noted and no memory or attention deficits.  Insight and judgement were fair.  The diagnoses were bipolar disorder, most recent episode manic, moderate manifested by a distinct episode of abnormally and persistently elevated and expansive mood lasting greater than one week and associated with decreased need for sleep pressured speech flight of ideas, distractibility, increased goal-directed activity, and hyper religiosity; stress, moderate, military overseas, assignment; impairment for further military duty, marked; impairment for social and industrial adaptability, definite.  The report also indicated diagnoses of alcohol dependence and partner relational problems.  The assigned GAF score was 70, with the highest of 85 in the past year. 

A November 1997 Medical Board report included a diagnosis and restatement of the August 1997 evaluation.  

In a December 1997 statement the Veteran made as a response to the Medical Board Report, the Veteran stated he initially sought treatment in service for headaches and difficulty sleeping in 1994.  In 1997, he experienced increased anxiety with separation from his wife.  His contact with his family was restricted he and he stated he got depressed.  He continued to feel depression and anxiety and was treated in service.  He reported that with the current medication, counseling, and limited work schedule without rotating shifts, he had felt overall improvement in his ability to sleep normally. 

In an undated Temporary Disability Retirement List (TDRL) evaluation, the examiner noted a diagnosis of bipolar disorder with definite impairment of social and industrial impairment.  He indicated he receives regular outpatient follow-up through the VA for his bipolar disorder.  He denied hospitalizations since his discharge from the service.  Hospitalization was recommended in August 1998 when he was in a manic phase, but the Veteran declined.  The examiner indicated the Veteran continued to have hypomanic episodes and periods of depression.  His neurovegetative symptoms were variable sleep with no less than 4 to 5 hours a night.  His interests were okay.  He denied hopelessness but complained of helplessness.  His concentration waxed and waned.  His appetite was good.  He denied suicidal and homicidal ideation.  He denied alcohol and illicit drug use.  He denied any new medical problems.  The Veteran reported he had not been employed in the last year.  Upon mental status evaluation, the examiner noted the Veteran was tall and thin with an unshaven face of several days beard growth.  He was articulate with non-pressured speech.  His mood appeared dysphoric with a constricted but stable and appropriate affect.  He was not thought disordered or psychotic.  There was no preoccupation with religious or grandiose themes.  He denied suicidal and homicidal ideation.  His sensorium was clear.  His intention, concentration, and memory were grossly intact.  The diagnosis was bipolar disorder, most recent episode depressed, moderate. 

In a September 1999 evaluation, the examiner noted the initial signs and symptoms of this disorder first appeared around 1993.  The Veteran was treated for this in a hospital setting in August and September 1997.  His manic episodes were manifested by periods of several days to weeks of elevated expansive, irritable mood and increase in self-esteem and grandiosity, decreased need for sleep, hyper-talkativeness, and flight of ideas, easy distractibility and increases in goal-directed activities.  Depressive episodes were marked by feelings of depression, nearly every day, decreased energy level, anhedonia, withdrawal, and difficulty concentrating.  Symptoms had caused marked disturbances in both his social and occupational functioning.  Upon mental status evaluation, the examiner noted the Veteran maintained good eye contact and slightly increased psycho-motor activity.  The Veteran showed pleasant affect, dysphoric mood, and normal speech quality with slightly increased quantity and at time tangential and disorganized.  He had no suicidal or homicidal ideations.  He was negative for hallucinations, illusions, or delusions.  The Veteran was oriented to time, place, and person.  He had a good general fund of information.  He was able to abstract proverbs, and his memory functioning was grossly intact.  The diagnosis was bipolar disorder with an assigned GAF score of 36.  

In a September 1999 statement, T. V. stated he visited with the Veteran while he was hospitalized in the service.  He stated that the Veteran was in a manic state, but that he had not seen him in such an extreme state since the time in the hospital.  He asserted that the Veteran continues to suffer from dramatic mood swings, including deep depressions and pronounced difficulty in making routine life decisions.  He seriously questioned the Veteran's ability to hold down any meaningful job or other long term commitment. 

In a February 2000 statement, the Veteran's mother indicated that the Veteran had a difficult time with ordinary tasks.  She reported he had mood swings despite medication and when he had a period of depression he slept most of the time and was otherwise very sluggish.  She stated that when he went through a manic phase, he was very unsettled and his attention span was very short.  She asserted there were no periods between these two phases. 

In a March 2000 statement, the Veteran's mother indicated the Veteran had extreme mood swings regularly.  He took medication, however, he still experienced either depression or times when he could not sleep, had racing thoughts, could not concentrate, and could not accomplish any task.  During his times of depression, he slept much of a day and when he was not sleeping, he could not accomplish tasks, make decisions, or spend time with family or friends.  She reported he had memory problems and had to write himself notes regularly to remind himself to do ordinary life chores.  She stated that he did not bathe, get dressed, or wash his hair when he was depressed.  She reported that when he felt like doing chores, he was manic and could not maintain concentration.  He had to be encouraged to take care of personal hygiene when depressed.  She reported that when he was manic, he attempted to complete chores he did not do while depressed, however, he was easily distracted, irritated, and had trouble completing any task.  Thus, even ordinary things such as paying bills and taking care of everyday chores became an ordeal.  He often needed assistance from family to complete tasks. 

VA treatment records dated May 1998 to October 2012 include ongoing treatment for bipolar disorder with hospitalizations in September 2000 and June 2001.  In a September 2000 VA discharge note, the examiner noted a diagnosis of bipolar disorder with an assigned GAF score of 35 on admission, and 60 on discharge.  In an October 2000 VA progress note, the Veteran complained of early/middle insomnia and feeling chronically dysphoric.  In a June 2001 VA progress note, the Veteran was admitted for hospitalization for severe depression.  The Veteran reported feeling very hopeless.  He had no energy, poor concentration, constricted affect, and felt guilty about his divorce.  The Veteran reported he was not presently suicidal and he denied hearing voices.  He stated that his first mood episode occurred several years ago and was a mania.  He was usually depressed but had had at least two mania episodes he reported.  He stated when he got manic, he got crazy and out of control.  Upon mental status evaluation, the examiner noted he looked older than stated age.  He was very cooperative, but very depressed and made very poor eye contact.  His speech had normal rate and rhythm.  His mood was depressed and affect constricted.  His thought processes were goal directed and logical.  The Veteran denied audio or visual hallucinations, and suicidal or homicidal ideation.  He did not appear delusional.  He was alert and oriented times three and his insight and judgement were fair.  The diagnosis was bipolar disorder, more depressed, with an assigned GAF score of 30-40. 

In a February 2001 note, the Veteran described feelings of anxiousness, and depressed mood, cycling up to everyday.  He described depressed mood since December when he lost visitation rights to his son.  He also complained of increased depression since becoming divorced from his wife.  He admitted to sleep changes (took Klonopin which helped), decreased interest, guilt, decreased energy, difficulty concentrating, and changes in his appetite.  He described his last manic episode as that morning.  He admitted to passive suicidal ideation, with no plan or intent.  Upon mental status evaluation, the examiner noted he appeared his stated age with adequate grooming and normal motor activity.  Attitude was evasive or guarded, speech was normal in volume, rate, and rhythm.  Affect was appropriate.  He was alert and oriented to date, place, person, and situation.  His attention was intact, as was his insight.  He demonstrated circumstantial flow of thought.  Thought content was normal with guilt.  He denied hallucinations.  He described his mood as anxious and depressed.  His memory was intact, as was his judgement.  The diagnosis was bipolar disorder with a GAF score of 65.  

In May and December 2002 VA progress notes, the Veteran denied any symptom exacerbation other than increased anxiety or frustration dealing with legal problems.  Upon mental status evaluation, he was casually dressed, fairly groomed, without tremors or extra-movements, spoke with proper rhythm, rate, prosody, and syntax.  His mood was noted as "ok" and his affect was congruent to mood.  This thought process was linear and goal oriented and his thought content was on continuing care.  He denied suicidal or homicidal ideation, intent, or plan.  His insight, judgement, and thought content were fair.  The diagnosis was bipolar, mixed, with an assigned GAF score of 50.  An October 2002 VA progress note indicated good control of mood swings with present medication.  However, the Veteran reported recent increased in anxiety and initial insomnia.  During October 2004 VA follow-up, the Veteran reported worsening depression with passive suicidal ideation.  The diagnosis was bipolar disorder, more depressed, with a GAF score of 45.   

In private treatment records dated in July and August 2003, the Veteran complained of depression. 

In a September 2007 private evaluation, the examiner indicated that the Veteran was experiencing significant cognitive deficits with his attention and processing, which led to memory retrieval difficulties.  These types of cognitive deficits were fairly common in those with bipolar disorder.  He would require some reasonable accommodations through the school to help him compensate. 

The Veteran presented to the Emergency Room of the Chestnut Ridge Hospital with complaints of "mania" in May 2009.  The Veteran described multiple examples of his erratic risk-taking behaviors.  He indicated he has not slept over the last two months, and that his energy level has been normal or elevated more so than normal.  He acknowledged grandiose feelings, pressured speech, and racing thoughts.  He reported his last depressive episode was about 6 years ago and lasted for several months.  Though he denied any depression on admission, he reported multiple crying spells.  He denied being suicidal, and denied homicidal ideations.  He denied anxiety or panic symptoms.  Upon mental status evaluation, the examiner noted he was cooperative and appeared his stated age.  He was alert and oriented.  He displayed no psychomotor agitation or retardation.  His speech showed normal rate, rhythm and volume, though slightly pressured at times.  His attention and concentration were good.  Memory was grossly intact.  His mood was euthymic.  His affect was stable.  His thought process was liner and at times circumstantial.  His thought content was regarding his mania.  Perceptual disturbances were denied.  He denied suicidal or homicidal ideations.  His insight was fair and his judgment was good.  The diagnosis was bipolar disorder with a GAF score of 40.  

Additional private treatment records dated from May 2011 to April 2012 are consistent with findings of the VA treatment records. 

During an April 2012 VA examination, the examiner noted a diagnosis of bipolar, mixed, mood disorder, as well as alcohol and cannabis dependency.  The examiner noted a GAF score of 70.  The examiner described the Veteran as having occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner indicated symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affected, impaired judgement, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal appearance and hygiene. 

In a May 2012 statement, S. C., M.D., indicated he initially treated the Veteran in September 1999.  The initial symptoms first appeared in 1993.  He had been treated in a hospital setting in August and September of 1997.  His manic episodes were manifested by periods of several days to weeks of elevated and expansive irritable mood increase in self-esteem, grandiosity, decreased need for sleep, hyper-talkativeness, and flight of ideas, easy distractibility, and increase in goal directed activity.  Depressive episodes had occurred also throughout the course of this illness including feeling depressed for several days at a time, decreased energy level, anhedonia, withdrawal, and difficulty concentrating.  The Veteran had some follow-up for his symptoms through the VA medical system but nothing consistently.  Mental status revealed him to have a pleasant affect and mood.  Speech was of normal quality, slightly increased quantity, and at times tangential and disorganized.  He had no hallucinations, illusions, or delusions.  No suicidal or homicidal thoughts.  He was treated for Bipolar I Disorder.  The Veteran throughout the course of his treatment had been variably compliant in keeping appointments.  His last appointment with the psychiatrist occurred in September of 2010.  Since that time, the Veteran told him that he had been following up with the VA Medical System in Clarksburg.  At his last visit, he informed the doctor that he had gotten remarried and was not living in West Virginia.  He also reported being hospitalized at Chestnut Ridge Hospital in 2009.  

An April 2015 private vocational assessment determined the Veteran had multiple vocational non-exertional limitations, and, therefore, would not have been able to perform any substantial, gainful occupation during the period between September 1999 and November 2012.  During that time, his GAF scores ranted from 36 to 51, with a low of 25.  These GAF scores clearly preclude any/all employment.  The examiner noted that the military found the Veteran unfit for duty in late 1997, and his medical records after discharge continue to support this conclusion. 

In a May 2015 statement, S. C., M.D., stated that he first treated the Veteran in September 1999.  He has a severe form of bipolar disorder that has significantly impaired his social and occupational functioning as well as led to neurocognitive deficits that impact his ability learn new information.  The Veteran first sought treatment for his condition while serving in the Armed Forces and he continued to suffer from this severe, chronic, and persistent mental illness.  

      C.  Analysis
      
The Board finds that the Veteran has shown occupational and social impairment, with deficiencies in most areas due to his psychiatric disorder, currently diagnosed as bipolar disorder.  The Veteran has exhibited occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, and mood, due to symptoms of suicidal ideation, depression, impaired impulse control, occasional neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances.  The Veteran's disability has been described as severe, which is consistent with the GAF scores, all in the same basic range and reflective of serious impairment.  

However, the Veteran does not meet the criteria for a total schedular rating.  The Veteran does not have gross impairment in thought processes or communication.  Though the April 2012 VA examiner indicated the Veteran endorsed symptoms of neglect of hygiene, additional VA examinations have noted he was neat and clean upon examination.  In VA and private treatment records, the Veteran denied persistent delusions or hallucinations, his behavior was not grossly inappropriate, and the Veteran was oriented to time and place.  Furthermore, the Veteran consistently had shown a good memory.  Accordingly, the Board concludes that the criteria for a 100 percent schedular rating are not met.  The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's symptoms more nearly approximate occupational and social impairment with deficiencies in most areas as symptoms comparable to those listed with the 100 percent criteria were not indicated.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 70 percent.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bipolar disorder are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There were no hospitalizations and marked interference with employment beyond what is specifically described in the rating criteria already is not shown.  Therefore, referral for consideration of an extraschedular rating is not warranted.

III. TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  38 C.F.R. § 4.16(a).

The Veteran meets the preliminary schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) due to his service-connected bipolar disorder.  In addition, when viewed as a whole, the evidence supports a finding that he is not capable of substantially gainful employment as a result of his service-connected bipolar disorder.  Specifically, the April 2015 private vocational evaluation concluded that, based on his education, training, past work experience, and current level of symptoms, it was her professional opinion that the Veteran was not employable, and has not been employable since separation from service.  The May 2015 statement from S. C., M.D., further supported this finding. 

Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates that he is unemployable or capable of no more than marginal employment due to his bipolar disorder symptoms.  Accordingly, the criteria for a TDIU due to service-connected bipolar disorder are met.



ORDER

Throughout the appeal period, a disability rating of 70 percent, though no higher, for bipolar disorder, is granted, subject to the regulations applicable to the payment of monetary benefits. 

Throughout the appeal period, entitlement to a TDIU is granted, subject to the regulations applicable to the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


